Case: 20-50088     Document: 00515639924         Page: 1     Date Filed: 11/16/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 16, 2020
                                  No. 20-50088                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kenneth Jackson, also known as Kenneth Dewayne Jackson,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:09-CR-555-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Kenneth Jackson, who is represented by the Federal Public Defender,
   appeals the denial of his motion for a reduction of sentence under the First
   Step Act of 2018 (First Step Act). Jackson was convicted in 2010 of
   possession with intent to distribute cocaine base, in violation of 21 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50088      Document: 00515639924              Page: 2   Date Filed: 11/16/2020




                                        No. 20-50088


   § 841(a)(1) and (b)(1)(B)(iii). The Government gave notice, pursuant to 21
   U.S.C. § 851, that it intended to seek enhanced penalties under
   § 841(b)(1)(B) based on Jackson’s two prior felony drug convictions.
   Although Jackson was found to be a career offender, and his guidelines range
   was calculated based on the career offender guideline, U.S.S.G. § 4B1.1, he
   was sentenced below the guidelines range to 180 months of imprisonment.
          In denying Jackson’s motion for a reduction of sentence under the
   First Step Act, the district court concluded that Jackson was eligible for a
   reduction but that no further reduction was warranted because, inter alia,
   Jackson’s 180-month sentence was below the amended guidelines range of
   188 to 235 months of imprisonment.
          Jackson argues that the district court erred by denying his motion for
   a sentence reduction under the First Step Act because, if sentenced under
   current law, he would no longer qualify as a career offender, and his
   guidelines range would be 46 to 57 months of imprisonment. He concedes,
   however, that his argument that the district court erred by not reconsidering
   his career offender status is foreclosed by United States v. Hegwood, 934 F.3d
   414, 418 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019), and he raises the issue
   to preserve it for further review.
          The Government, in response, has filed an unopposed motion for
   summary affirmance and alternatively requests an extension of time to file a
   brief. Given that Jackson concedes that the sole issue he raises is foreclosed,
   summary affirmance is appropriate. Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as moot, and the judgment of the district court is
   AFFIRMED.




                                             2